UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
AARON C. JACKSON,
                                              9:17-cv-845
                      Plaintiff,              (GLS/CFH)

                 v.

COUNTY OF ONONDAGA et al.,

                   Defendants.
________________________________
APPEARANCES:                     OF COUNSEL:

FOR THE PLAINTIFF:
Office of Jarrod W. Smith            JARROD W. SMITH, ESQ.
11 South Main Street
P.O. Box 173
Jordan, NY 13080

FOR THE DEFENDANTS:
County of Onondaga & Onondaga
County Department of Corrections
 Gaines, Novick, Ponzini, Cossu &    JOHN M. MURTAGH, ESQ.
 Venditti, LLP
 11 Martine Avenue, 8th Floor
 White Plains, NY 10606

John Doe, M.D., Jane Doe, M.D.,
John Doe, R.N., and Jane Doe, R.N.
                                     NO APPEARANCE

Gary L. Sharpe
Senior District Judge
                MEMORANDUM-DECISION AND ORDER

                              I. Introduction

      Plaintiff Aaron C. Jackson brings a 42 U.S.C. § 1983 claim and

various state law claims against the County of Onondoga, its Department

of Corrections (hereinafter, “County defendants”), and Doe defendants.1

(Compl., Dkt. No. 1.) Pending is a motion to dismiss filed by County

defendants. (Dkt. No. 14.) For the following reasons, the motion is

granted.

                              II. Background

A.    Facts2

      On September 7, 2016, Jackson, a Type 1 diabetic who is insulin-

dependent, entered the Jamesville Correctional Facility Jail (hereinafter

“the facility”). (Compl. ¶¶ 13-14.) At an unspecified date and time, when

he requested insulin at the facility, Jackson was told that he needed to fill

out a request to go to the nurse to get it. (Id. ¶ 16.) At another unknown


      1
       Specifically, the Doe defendants are John Doe, M.D., Jane Doe,
M.D., John Doe, R.N., and Jane Doe, R.N. (Compl. ¶ 11.)
      2
        The facts are drawn from Jackson’s complaint and presented in
the light most favorable to him.
                                      2
date and time, “[w]hen [Jackson]’s blood sugar was so low in

the . . . facility this constituted a medical emergency, which [defendants]

ignored until [he] was passing out because of his low blood sugar.” (Id.)

Whether related or not, at some point in September 2016, Jackson had to

be rushed to Upstate Medical Center because his blood sugar was so low,

and he “almost” ended up in a coma. (Id. ¶ 15.) Additionally, “[w]hile in

the care of custody” of defendants, Jackson’s “blood sugars were as high

as 421 and as low as 16 near death.” (Id. ¶ 14.)

      At an unknown time, defendants did not give Jackson the correct

amount of insulin and “were over medicating” him. (Id. ¶ 17.) “The

medical staff [we]re by and large incompetent to treat [Jackson]’s Type 1

diabetic condition by failing to over medicate, not medicate[,] and allow

[Jackson] to have high blood sugars.” (Id. ¶ 18.) Finally, defendants

knew about Jackson’s “pre-existing condition . . . when he entered their

facility when they denied him medical treatment,” although it is left unsaid

how or why they knew. (Id. ¶ 58.)

B.    Procedural History

      Jackson filed his complaint on August 3, 2017. (Compl.) His claims

are (1) deliberate indifference to serious medical needs pursuant to

                                      3
§ 1983, (id. ¶¶ 22, 32-38); (2) state law respondeat superior liability, (id.

¶¶ 39-41); (3) state law intentional and negligent infliction of emotional

distress, (id. ¶¶ 42-44); (4) state law negligence, (id. ¶¶ 45-47); (5) state

law “negligent hiring, screening, retention, supervision, and training,” (id.

at 10, ¶¶ 48-50); and (6) state law medical malpractice, (id. ¶¶ 51-58).3

      On August 16, 2017, Magistrate Judge Christian F. Hummel granted

Jackson’s motion to proceed in forma pauperis. (Dkt. Nos. 2, 3.) On

November 6, 2017, County defendants filed the pending motion to

dismiss. (Dkt. No. 14.)

                          III. Standard of Review

      Federal Rule of Civil Procedure 12(b)(6) provides that a cause of

action shall be dismissed if a complaint fails “to state a claim upon which



      3
        To the extent that Jackson cites 42 U.S.C. § 1988, (Compl. ¶¶ 1,
20), “[Section] 1988 does not provide an independent cause of action.”
Weiss v. Violet Realty, Inc., 160 F. App’x 119, 120 (2d Cir. 2005) (internal
citations omitted). Also, Jackson’s allegation that defendants violated
Article I, § 12 of the New York Constitution, (Compl. ¶ 23), is seemingly an
error, because that section describes unreasonable searches and
seizures, which has nothing to do with the rest of the complaint. (Dkt. No.
14, Attach. 5 at 3 n.1.) Likewise, Jackson’s bare allegation that
defendants used excessive force “upon her,” (Compl. ¶ 24), is confusing.
(Dkt. No. 3 at 3 n.3.) To the extent that these allegations are an attempt
to state claims, those claims are dismissed.
                                       4
relief can be granted.” For a full discussion of the governing standard for

Rule 12(b)(6), the court refers the parties to its prior decision in Ellis v.

Cohen & Slamowitz, LLP, 701 F. Supp. 2d 215, 218 (N.D.N.Y. 2010).

                                IV. Discussion

A.    Section 1983 Claims

      1.    Deliberate Indifference to Serious Medical Needs

      Under the Eighth Amendment, a deliberate indifference to serious

medical needs claim has two requirements. See Spavone v. N.Y.S. Dep’t

of Corr. Servs., 719 F.3d 127, 138 (2d Cir. 2013). “The first requirement

is . . . [that] the alleged deprivation of adequate medical care must be

sufficiently serious.” Id. (internal quotation marks and citations omitted).

“The second requirement is . . . [that] the [defendants] must be

subjectively reckless in their denial of medical care.” Id. (internal citation

omitted). That is, the defendant must “know[] of and disregard[] an

excessive risk to inmate health or safety; the [defendant] must both be

aware of facts from which the inference could be drawn that a substantial

risk of serious harm exists, and he must also draw the inference.” Farmer

v. Brennan, 511 U.S. 825, 837 (1994).

      County defendants argue that it is not entirely clear, factually, what

                                        5
Jackson is alleging. (Dkt. No. 14, Attach. 5 at 1.) They contend that

Jackson’s “bare-bones statements” are not specific as to time, place, or

the individuals involved. (Id.) Moreover, County defendants argue that,

even assuming Jackson’s allegations satisfy the first requirement,

Jackson has failed to allege facts from which an inference may be drawn

that defendants acted with the requisite mental culpability. (Id. at 7-9).

The court agrees.

      It is true that Jackson alleges that “[d]efendants knew about [his pre-

existing condition] when he entered their facility.” (Compl. ¶ 58.) But his

complaint fails to meet the threshold requirements of § 1983 in that it does

not contain specific allegations of fact indicating a deprivation of his rights

by defendants. See Barr v. Abrams, 810 F.2d 358, 363 (2d Cir. 1987)

(“[C]omplaints relying on the civil rights statutes are insufficient unless

they contain some specific allegations of fact indicating a deprivation of

rights, instead of a litany of general conclusions that shock but have no

meaning.”) (collecting cases). Nowhere in his complaint does Jackson

provide specific dates, times, or which defendants were engaged in

specific acts, which is a basis for dismissal of his § 1983 claim. See

Marable v. Kurtz, No. 99CIV.1387, 2000 WL 1279763, at *2 (S.D.N.Y.

                                       6
Sept. 11, 2000); see also Shapiro v. Goldman, 14 Civ. 10119, 2016 WL

4371741, at *14 n.13 (S.D.N.Y. Aug. 15, 2016) (dismissing claims where

complaint failed to even attempt to identify any Doe defendant or allege

any specific conduct undertaken by such defendant).

      In sum, Jackson alleges that he is a Type 1 diabetic; he had to be

rushed to a hospital in September 2016 because his blood sugar was so

low and he “almost” ended up in a coma; “when he requested insulin at

the . . . facility he was told he needed to fill out a request to go to the

nurse to get it”; and defendants ignored his low blood sugar until he was

passing out because of his low blood sugar. (Compl. ¶¶ 14-16.) Among

other things, Jackson fails to allege when he requested insulin, how he

requested it, whom he requested it from, whether he received any insulin

before being rushed to the hospital, whether he was a prisoner in the

facility when he was rushed to the hospital (as opposed to it happening

before he was a prisoner), how these events relate to each other (if at all),

or how defendants knew he was Type 1 diabetic. In other words, Jackson

has failed to allege facts from which a court can reasonably infer that

defendants acted with deliberate indifference to his medical needs. See

Fernandez v. N.Y.C. Dep’t of Corr., No. 08 CV 4294, 2010 WL 1222017,

                                        7
at *5 (S.D.N.Y. Mar. 29, 2010); Bowen v. County of Allegany, No.

03-CV-272S, 2004 WL 1588213, at *3 (W.D.N.Y. July 14, 2004).

      Jackson also alleges that defendants did not give him the correct

amount of insulin, overmedicated him, and failed to properly treat him.

(Compl. ¶¶ 36-37.) Setting aside whether these allegations are

sufficiently specific, they are nonetheless dismissed because, as County

defendants argue, (Dkt. No. 14, Attach. 5 at 8, 9), issues of medical

judgment are not actionable under § 1983. See Hill v. Curcione, 657 F.3d

116, 123 (2d Cir. 2011) (“Issues of medical judgment cannot be the basis

of a deliberate indifference claim where evidence of deliberate indifference

is lacking.”) (internal citation omitted); Chance v. Armstrong, 143 F.3d

698, 703 (2d Cir. 1998) (“It is well-established that mere disagreement

over the proper treatment does not create a constitutional claim.”).

      It should be noted that Jackson’s response to the motion to dismiss,

(Dkt. No. 22), is confused in many respects. First, his argument that the

motion to dismiss is “premature[] [and] lacks the specificity of the benefit

of discovery and depositions,” (id. at 8), is patently wrong. “[T]he very

point of a motion to dismiss is to shield defendants from having to proceed

with discovery when a complaint’s allegations fail to state a legally

                                      8
cognizable claim.” Abraham v. Entrepreneur Media, Inc., No.

09–CV–2096, 2009 WL 4016515, at *2 (E.D.N.Y. Nov. 17, 2009). Also,

Jackson’s position is that the motion to dismiss is actually a motion for

summary judgment, (Dkt. No. 22 at 7, 10, 11), but he offers no cogent

rationale.

      Finally, along with his response, Jackson filed, among other things,

a declaration by his attorney and certain medical records. (Dkt. No. 21;

Id., Attach. 2.) These are not properly considered on a motion to dismiss,

see Dunkelberger v. Dunkelberger, No. 14–CV–3877, 2015 WL 5730605,

at *6 (S.D.N.Y. Sept. 30, 2015) (collecting cases); HB v. Monroe

Woodbury Cent. Sch. Dist., No. 11–CV–5881, 2012 WL 4477552, at *5

(S.D.N.Y. Sept. 27, 2012) (collecting cases); Ohuche v. Merck & Co., No.

11 Civ. 2385, 2011 WL 2682133, at *2 (S.D.N.Y. July 7, 2011) (“In

deciding a Rule 12(b)(6) motion, a court may not consider evidence

offered by a party which is outside of the pleadings.”), and the court

excludes them from consideration, see Fed. R. Civ. P. 12(d).

      2.     Monell Liability

      To the extent that Jackson makes a claim for Monell liability in his



                                      9
complaint,4 it is dismissed. County defendants correctly argue that

Jackson fails to allege any policy, custom, or practice that led to a

constitutional violation. (Dkt. No. 14, Attach. 5 at 10-11 (citing cases).)

Jackson’s only response to this point is as cursory as it is conclusory.

(Dkt. No. 22 at 11.)

B.    State Law Claims

      County defendants argue that, if Jackson’s federal claims are

dismissed, the court should decline to exercise supplemental jurisdiction

over his state law claims. (Dkt. No. 14, Attach. 5 at 12-13.) Jackson

offers no argument in response. (See generally Dkt. No. 22.) Given that

County defendants’ argument is facially meritorious, Jackson’s failure to

respond is deemed as consent to dismissal. See N.D.N.Y. L.R. 7.1(b)(3);

Jackson v. Onondaga County, 549 F. Supp. 2d 204, 222 (N.D.N.Y. 2008).

“It is well settled that where, as here, the federal claims are eliminated in

the early stages of litigation, courts should generally decline to exercise

pendent jurisdiction over remaining state law claims.” Klein & Co. Futures



      4
       As County defendants correctly note, (Dkt. No. 14, Attach. 5 at 10),
none of Jackson’s six enumerated claims are for Monell liability, (Compl.
¶¶ 32-58).
                                      10
v. Bd. of Trade of City of N.Y., 464 F.3d 255, 262 (2d Cir. 2006) (internal

citations omitted). “In deciding whether to exercise jurisdiction over

supplemental state-law claims, district courts should balance the values of

judicial economy, convenience, fairness, and comity[.]” Id. (internal

citation omitted). Here, the court sees no reason why the balance of

those values would favor exercising supplemental jurisdiction.

C.    Leave to Amend

      Although County defendants’ motion to dismiss is granted,5 the court

does so without prejudice. The court gives leave to amend because

justice so requires. See Fed. R. Civ. P. 15(a)(2). Despite the vague,

opaque, and conclusory nature of his allegations, it appears that Jackson

may, with better pleading, have a viable claim/claims. However, any

amended complaint should set forth sufficient factual allegations; the court

will not fill in the blanks or follow a bread crumb trail of a represented


      5
        It should be noted that County defendants’ motion seeks to dismiss
Jackson’s complaint in its entirety. (Dkt. No. 14, Attach. 5 at 16.)
However, even to the extent County defendants could be said not to have
specifically moved for the dismissal of the Doe defendants, the court
nonetheless dismisses the Doe defendants for the reasons set forth
throughout this Memorandum-Decision and Order. See Carelock v.
United States, No. 14–CV–3594, 2015 WL 5000816, at *4 n.2 (S.D.N.Y.
Aug. 20, 2015).
                                      11
plaintiff.6

                              V. Conclusion

       WHEREFORE, for the foregoing reasons, it is hereby

       ORDERED that County defendants’ motion to dismiss (Dkt. No. 14)

is GRANTED; and it is further

       ORDERED that Jackson’s complaint (Dkt. No. 1) is DISMISSED

WITHOUT PREJUDICE; and it is further

       ORDERED that Jackson shall file an amended complaint within

fourteen (14) days of this Memorandum-Decision and Order, and the

Clerk shall close this case without any further Order should he fail to do

so; and it is further

       ORDERED that the Clerk provide a copy of this Memorandum-

Decision and Order to the parties.

IT IS SO ORDERED.

January 28, 2019
Albany, New York


       6
       An amended complaint must be a wholly integrated and complete
pleading that does not rely upon or incorporate by reference any pleading
or document previously filed with the court. See Kiraka v. M & T Bank,
6:18-cv-1264, 2018 WL 6566306, at *1 (N.D.N.Y. Dec. 13, 2018) (citing
Shields v. Citytrust Bancorp, Inc., 25 F.3d 1124, 1128 (2d Cir. 1994)).
                                     12
